IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1555-07


JARED DANIEL LITTRELL, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE SEVENTH COURT OF APPEALS

POTTER COUNTY



 Per curiam.

O R D E R



	The Court grants discretionary review on its own motion and would request briefing
from the parties on the following question:
	Do appellant's convictions for both felony murder and aggravated robbery
violate the constitutional prohibition against double jeopardy?
	The Clerk of this Court will send copies of this order to the Court of Appeals for the
Seventh District, the State Prosecuting Attorney, the District Attorney for Potter County, and
Appellant. 

En Banc.
Entered February 27, 2008.
Do Not Publish